Per Curiam.

Bespondent was admitted to the Bar in the Third Department in January, 1950. He was an executor of a will and attorney for the estate of Christina Dziamba of Troy, New York. A son and beneficiary of decedent complains to this court that respondent withdrew $1,215.35 from the estate bank account and refused after several requests to account for it. Bespondent ignored letters of inquiry from the Clerk of this court referring to the complaint. When jurisdiction was obtained he appeared and explained to the court he had taken the proceeds of the account and put it in a cashbox in his home.
Bespondent filed an answer and the proceeding was heard before the court. There is essentially no dispute on the facts. The conversion of the executor’s account to cash and the refusal to account to the client for it until long after charges had been made constitute unprofessional conduct.
Bespondent is censured.
Present — Bergan, P. J., Coon, Gibson, Herlihy and Beynolds, JJ.
Order signed.